Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Applicant’s Response
In the response date 03/01/2021, the applicant amended claims 1 and 12, and argued against the rejections in the RCE Non-Final office action dated 10/30/2020.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3-8 and 12-21 rejected under 35 U.S.C. 103 as being unpatentable over Panga (U.S 2012/0247764) in view of Du (U.S 8,731,889), and further in view of Saini (U.S 2015/0101808).
Regarding Claim 1, Panga discloses a fracturing fluid (Abstract; Page 2, [0014]), comprising:
at least a first fracking fluid stage and a second fracking fluid stage (Abstract; Page 4, paragraph [0029]; Page 7, [0050], lines 1-6, lines 13-34; [0052], lines 1-18; [0053], lines 1-16), each stage comprising:
an aqueous base fluid (Abstract; Page 3, [0025], lines 1-9: Page 4, [0029], lines 4-10);
a gel (Abstract; Page 4, paragraph [0029]);

hydrophilic fibers (Page 7, paragraphs [0050] and [0053]) having a fiber length, wherein the fiber length is different in each of the stages (Abstract; Page 5, [0040], lines 1-17 and lines 20-24; Page 7, [0050], lines 1-6, lines 13-34; [0053], lines 1-16; Page 9, [0066] and [0067]).
With regards to Independent claim 1, reference Panga discloses hydrophilic fibers having a fiber length from 1-30mm (Page 7, [0050], lines 24-28).  Although silent to wherein the hydrophilic fibers have a fiber length between about 0.5 and 1mm as instantly claimed, it would have been obvious to one having ordinary skill in the art at the time the invention was made to provide for a hydrophilic fiber length as claimed insofar as because it has been held “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.”  In re Aller, 220 F. 2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).
Panga, however, fails to expressly disclose wherein the hydrophilic fibers are specifically hydrophilic pulp fibers and wherein a ratio between an estimated fracture width and the fiber length is between 0.25 and 10.
Saini teaches the methods above by utilizing pulp fibers (Abstract; Page 25, paragraphs [0203], [0206]; Page 4, [0213]) for the purpose of reinforcing the proppants in order to form proppant pillars in the formed fractures downhole (Abstract).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate the pulp fibers, as taught by Saini, into the hydrophilic fibers of Panga to create hydrophilic pulp fibers, because doing so would help reinforce the proppants in order to create proppant pillars in the formed fractures downhole.  The combination of references Panga in view of Saini will be used to reject all of the claims concerning hydrophilic pulp fibers.
Regarding the ratio between an estimated fracture width and the fiber length, Panga discloses wherein the fibers have a length from about 1-30mm (Page 7, [0050] [Wingdings font/0xE0] See rejection above for optimization paragraph using In Re Aller case law).  Reference Du teaches methods of estimating an average fracture width of a fracture network using one or more parameters such as mesh proppant sizes, fracture height, shear modulus, fracturing pressure, Poisson’s ratio, etc (Abstract; Col 1, lines 55-67; Col 2, lines 5-7 and lines 40-47; Col 4, lines 46-49; Col 18, lines 16-55) for the purpose of modeling hydraulic fracturing induced fracture networks in order to estimate the impact of different sizes of fibers/proppants in the fractures downhole (Abstract; Col 1, lines 55-67; Col 18, lines 16-26).
Although silent to wherein a ratio between an estimated fracture width and the fiber length is between 0.25 and 10 as instantly claimed, since the combination of references above disclose a hydrophilic fiber length along with an estimated fracture width, it would have been obvious for a person having ordinary skill in the art before the effective filing date of the claimed invention to provide for a ratio between an estimated fracture width and the fiber length between 0.25 and 10 as claimed insofar as because it has been held "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F. 2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).



Regarding Claim 4, Panga in view of Saini teach the fracturing fluid of claim 1, further comprising nanofibrillated cellulose fibers, having lengths between 100 nm and 1 µm (Saini: paragraph [0195]; Page 25, paragraphs [0203], [0206]; Page 4, [0213]).

Regarding Claim 5, Panga discloses the fracturing fluid of claim 1, wherein the hydrophilic fibers have a length up to about 6 millimeters (Abstract; Page 7, [0050], lines 1-6, lines 13-34; [0053], lines 1-16).

Regarding Claim 6, Panga discloses the fracturing fluid of claim 1, wherein the width of the hydrophilic fibers is from about 10 microns to 50 microns (Abstract; Page 5, [0040], lines 21-30; Page 7, [0050], lines 1-6, lines 13-34; [0053], lines 1-16).

Regarding Claim 7, Panga discloses the fracturing fluid of claim 1, wherein the amount of hydrophilic fibers used in the fracturing fluid is from about 1 lb/1000 gallons fluid to 100 lbs/1000 gallons fluid (Abstract; Page 7, [0051], lines 1-14).

Regarding Claim 8, Panga discloses a method of performing a fracturing operation (Abstract; Page 2, [0014]), comprising:
Page 7, [0050], lines 1-6, lines 13-34; [0053], lines 1-16; Page 9, [0066] and [0067]) and proppant (Abstract; Page 2, [0014]; Page 5, [0037]).
With regards to Independent claim 8, reference Panga discloses hydrophilic fibers having a fiber length from 1-30mm (Page 7, [0050], lines 24-28).  Although silent to wherein the hydrophilic fibers have a fiber length between about 0.5 and 1mm as instantly claimed, it would have been obvious to one having ordinary skill in the art at the time the invention was made to provide for a hydrophilic fiber length as claimed insofar as because it has been held “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.”  In re Aller, 220 F. 2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).
Panga, however, fails to expressly disclose wherein the hydrophilic fibers are specifically hydrophilic pulp fibers and wherein a ratio between an estimated fracture width and the fiber length is between 0.25 and 10.
Saini teaches the methods above by utilizing pulp fibers (Abstract; Page 25, paragraphs [0203], [0206]; Page 4, [0213]) for the purpose of reinforcing the proppants in order to form proppant pillars in the formed fractures downhole (Abstract).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate the pulp fibers, as taught by Saini, into the hydrophilic fibers of Panga to create hydrophilic pulp fibers, because doing so would help reinforce the proppants in order to create proppant pillars in the formed fractures downhole.  The combination of references Panga in view of Saini will be used to reject all of the claims concerning hydrophilic pulp fibers.
Regarding the ratio between an estimated fracture width and the fiber length, Panga discloses wherein the fibers have a length from about 1-30mm (Page 7, [0050] [Wingdings font/0xE0] See rejection above for optimization paragraph using In Re Aller case law).  Reference Du teaches methods of estimating an average fracture width of a fracture network using one or more parameters such as mesh proppant sizes, fracture height, shear modulus, fracturing pressure, Poisson’s ratio, etc (Abstract; Col 1, lines 55-67; Col 2, lines 5-7 and lines 40-47; Col 4, lines 46-49; Col 18, lines 16-55) for the purpose of modeling hydraulic fracturing induced fracture networks in order to estimate the impact of different sizes of fibers/proppants in the fractures downhole (Abstract; Col 1, lines 55-67; Col 18, lines 16-26).
Although silent to wherein a ratio between an estimated fracture width and the fiber length is between 0.25 and 10 as instantly claimed, since the combination of references above disclose a hydrophilic fiber length along with an estimated fracture width, it would have been obvious for a person having ordinary skill in the art before the effective filing date of the claimed invention to provide for a ratio between an estimated fracture width and the fiber length between 0.25 and 10 as claimed insofar as because it has been held "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F. 2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).

Regarding Claim 12, Panga discloses a method of performing a fracturing operation Abstract; Page 2, [0014]), comprising:

injecting a second fracturing fluid stage having a gel and a second fiber material therein into a subterranean formation (Abstract; Page 4, paragraph [0029]; Page 7, [0050], lines 1-6, lines 13-34; [0052], lines 1-18; [0053], lines 1-16);
wherein at least one of the first or the second fiber material transports proppant into fractures within the subterranean formation, the first or the second fiber material having a hydrophilic fiber material (Page 7, paragraphs [0050] and [0053]) having a fiber length (Abstract; Page 7, [0050], lines 1-6, lines 13-34; [0052], lines 1-18).
With regards to Independent claim 12, reference Panga discloses hydrophilic fibers having a fiber length from 1-30mm (Page 7, [0050], lines 24-28).  Although silent to wherein the hydrophilic fibers have a fiber length between about 0.5 and 1mm as instantly claimed, it would have been obvious to one having ordinary skill in the art at the time the invention was made to provide for a hydrophilic fiber length as claimed insofar as because it has been held “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.”  In re Aller, 220 F. 2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).
Panga, however, fails to expressly disclose wherein the first and/or second hydrophilic fibers are specifically hydrophilic pulp fibers and wherein a ratio between an estimated fracture width and the fiber length is between 0.25 and 10.

It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate the pulp fibers, as taught by Saini, into the first and/or second hydrophilic fibers of Panga to create hydrophilic pulp fibers, because doing so would help reinforce the proppants in order to create proppant pillars in the formed fractures downhole.  The combination of references Panga in view of Saini will be used to reject all of the claims concerning hydrophilic pulp fibers.
Regarding the ratio between an estimated fracture width and the fiber length, Panga discloses wherein the fibers have a length from about 1-30mm (Page 7, [0050] [Wingdings font/0xE0] See rejection above for optimization paragraph using In Re Aller case law).  Reference Du teaches methods of estimating an average fracture width of a fracture network using one or more parameters such as mesh proppant sizes, fracture height, shear modulus, fracturing pressure, Poisson’s ratio, etc (Abstract; Col 1, lines 55-67; Col 2, lines 5-7 and lines 40-47; Col 4, lines 46-49; Col 18, lines 16-55) for the purpose of modeling hydraulic fracturing induced fracture networks in order to estimate the impact of different sizes of fibers/proppants in the fractures downhole (Abstract; Col 1, lines 55-67; Col 18, lines 16-26).
Although silent to wherein a ratio between an estimated fracture width and the fiber length is between 0.25 and 10 as instantly claimed and wherein the estimated fracture width for the first fracturing fluid stage is different from the estimated fracture width for the second fracturing fluid stage, and since the combination of references above disclose a hydrophilic fiber length along with an estimated fracture width, it would have been obvious for a person having 

Regarding Claim 13, Panga discloses the method of claim 12, wherein the first pulp fiber material has a shorter length than the second pulp fiber material (Abstract; Page 6, [0043], lines 1-8; Page 7, [0050], lines 1-6, lines 13-34; [0052], lines 1-18; [0053], lines 1-16).

Regarding Claim 14, Panga discloses the method of claim 13, wherein the fracturing fluid having the first pulp fiber material is injected prior to injecting the fracturing fluid having the second pulp fiber material (Abstract; Page 7, [0050], lines 1-6, lines 13-34; [0053], lines 1-16).

Regarding Claim 15, Panga discloses the method of claim 14, wherein the first pulp fiber material is the hydrophilic pulp fiber material, and the second pulp fiber material is a synthetic pulp fiber material having a longer length than the first pulp fiber material (Abstract; Page 7, [0050], lines 1-6, lines 13-34; [0052], lines 1-18; [0053], lines 1-16).

Regarding Claim 16, Panga in view of Saini teach the method of claim 14, wherein the first pulp fiber material is nanofibrillated cellulose (Saini:  paragraph [0195]; Page 25, paragraphs [0203], [0206]; Page 4, [0213]).


injecting a fracturing fluid having a third pulp fiber material therein into the subterranean formation (Abstract; Page 7, [0050], lines 1-6, lines 13-34; [0052], lines 1-18; [0053], lines 1-16).

Regarding Claim 18, Panga discloses the method of claim 17, wherein the third pulp fiber material has a longer length than both the first and second pulp fiber materials (Abstract; Page 6, [0043], lines 1-8; Page 7, [0050], lines 1-6, lines 13-34; [0052], lines 1-18; [0053], lines 1-16).

Regarding Claim 19, Panga discloses the method of claim 18, wherein the fracturing fluid having the third pulp fiber material is injected after injecting the fracturing fluids having the first and second pulp fiber materials (Abstract; Page 5, [0040], lines 1-29; Page 6, [0043], lines 1-8; Page 7, [0050], lines 1-6, lines 13-34; [0052], lines 1-18; [0053], lines 1-16).

Regarding Claim 20, Panga discloses the method of claim 18, wherein the fracturing fluid comprises of fiber materials, such as synthetic fibers (Abstract; Page 7, [0050], lines 1-6, lines 13-34; [0052], lines 1-18; [0053], lines 1-16).  Panga, however, fails to expressly disclose wherein the first pulp fiber material is nanofibrillated cellulose and the second pulp fiber material is microfibrillated cellulose.
Saini teaches the methods above by utilizing pulp fibers (Abstract; Page 25, paragraphs [0203], [0206]; Page 4, [0213] [Wingdings font/0xE0] Saini teaches pulp fibers such as nanofibrillated cellulose and microfibrillated cellulose) for the purpose of reinforcing the proppants in order to form proppant pillars in the formed fractures downhole (Abstract).
specific pulp fibers (nanofibrillated cellulose and microfibrillated cellulose), as taught by Saini, into the hydrophilic fibers of Panga to create hydrophilic pulp fibers, because doing so would help reinforce the proppants in order to create proppant pillars in the formed fractures downhole.

Regarding Claim 21, Panga discloses the method of claim 20, wherein the third pulp fiber material is polylactic acid (PLA) (Abstract; Page 6, [0043], lines 1-8; Page 7, [0050], lines 1-6, lines 13-34; [0052], lines 1-18; [0053], lines 1-16).


Response to Arguments
Applicant’s arguments filed 03/01/2021 have been fully considered but are not persuasive.
The applicant argues wherein the combination of references Panga, Saini and Du fail to disclose and/or teach “hydrophilic pulp fibers having a length range and a range of ratios between fiber length and fracture width,” as instantly recited in Independent claims 1, 8 and 12.  The applicant further argues wherein the fibers of reference Panga are degradable polymeric fibers (e.g., PLA, PGA, and PVOH), which are not the same as the pulp fibers specified by the Applicant.
 	The examiner respectfully disagrees.
As previously indicated in the Response to Arguments section of the office action dated 06/24/2020, reference Panga discloses methods of placing proppant into fractures formed in a subterranean formation from a wellbore (Abstract).  The fracturing fluids of Panga include increasing the proppant transport capability (Page 7, [0050], lines 1-6).
The hydrophilic fibers of Panga also have a specified fiber length from 1-30mm (Page 7, [0050], lines 24-28).  Although silent to wherein the hydrophilic fibers have a fiber length between about 0.5 and 1mm as instantly claimed, it would have been obvious to one having ordinary skill in the art at the time the invention was made to provide for a hydrophilic fiber length as claimed insofar as because it has been held “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.”  In re Aller, 220 F. 2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).

	The examiner acknowledges wherein Panga fails to expressly disclose wherein the hydrophilic fibers are specifically hydrophilic pulp fibers and wherein a ratio between an estimated fracture width and the fiber length is between 0.25 and 10.
The examiner relies on reference Saini to teach the methods above by utilizing pulp fibers (Abstract; Page 25, paragraph [0195]; paragraphs [0203], [0206]; Page 4, [0213]) for the purpose 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate the pulp fibers, as taught by Saini, into the hydrophilic fibers of Panga to create hydrophilic pulp fibers, because doing so would help reinforce the proppants in order to create proppant pillars in the formed fractures downhole.

Regarding the ratio between an estimated fracture width and the fiber length, Panga discloses wherein the fibers have a length from about 1-30mm (Page 7, [0050] [Wingdings font/0xE0] See rejection above for optimization paragraph using In Re Aller case law).  Reference Du teaches methods of estimating an average fracture width of a fracture network using one or more parameters such as mesh proppant sizes, fracture height, shear modulus, fracturing pressure, Poisson’s ratio, etc (Abstract; Col 1, lines 55-67; Col 2, lines 5-7 and lines 40-47; Col 4, lines 46-49; Col 18, lines 16-55) for the purpose of modeling hydraulic fracturing induced fracture networks in order to estimate the impact of different sizes of fibers/proppants in the fractures downhole (Abstract; Col 1, lines 55-67; Col 18, lines 16-26).
Although silent to wherein a ratio between an estimated fracture width and the fiber length is between 0.25 and 10 as instantly claimed and wherein the estimated fracture width for the first fracturing fluid stage is different from the estimated fracture width for the second fracturing fluid stage, and since the combination of references above disclose a hydrophilic fiber length along with an estimated fracture width, it would have been obvious for a person having ordinary skill in the art before the effective filing date of the claimed invention to provide for a ratio between an estimated fracture width and the fiber length between 0.25 and 10 as claimed 
Therefore, in light of the arguments present, the rejection stands as previously set forth.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
	Burts, III (U.S Pub 2004/0023816) – discloses hydraulic fracturing treatments to increase the productivity of subterranean formations by adding a fracturing additive that includes a dry mixture of a water-soluble crosslinkable polymer, a crosslinking agent, and a filter aid such as diatomaceous earth (Page 3, paragraphs [0036]-[0041]).
	Phatak et al (U.S Pub 2013/0220607) – discloses a well treatment composition comprising a non-functionalized cellulose material and a halide salt composition containing at least zinc alide, calcium halide, or a mixture thereof.  The halide salt composition is used to dissolve at least a portion of the non-functionalized cellulose material (Page 2, paragraph [0017]).

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ASHISH K VARMA whose telephone number is (571)272-9565.  The examiner can normally be reached on Monday-Friday 9:30-5:30pm, Telework Mondays and Fridays.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Doug Hutton can be reached on 571-272-4137.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-





/ASHISH K VARMA/Examiner, Art Unit 3674                                                                                                                                                                                                                                                                                                                                                                                                       
/ZAKIYA W BATES/Primary Examiner, Art Unit 3674